 



Exhibit 10.28

Vulcan Inc.
505 Union Station
505 Fifth Avenue South, Suite 900
Seattle, WA 98104

April 14, 2003

Charter Communications VII, LLC
12405 Powerscourt Drive
St. Louis, MO 63131

Ladies and Gentlemen:

     You have requested that Vulcan Inc. (“Vulcan”) agree to, or cause one or
more of its affiliates to, provide a senior secured credit facility (the
“Facility”) to you (the “Borrower”), in an amount not to exceed $300 million
(the “Commitment Amount”). Initially, the Facility will be utilized by the
Borrower to make investments in Falcon Cable Communications, LLC (“CC VII”). The
Borrower will concurrently cause CC VII to utilize loans under the Facility to
repay revolving loans under its credit facility, loan an amount equal to the
loans under the Facility directly to Holdings and/or distribute an amount equal
to such loans to the Borrower. If CC VII makes a distribution to the Borrower,
the Borrower will then distribute such amount to Charter Communications Holdings
LLC (“Holdings”). Holdings will utilize the amount of such loan or distribution
to make direct or indirect investments in Charter Communications Operating, LLC
(“CCO”), CC VI Operating Company, LLC (“CC VI”), and CC VIII Operating, LLC (“CC
VIII Operating”). Each of CC VII, CCO, CC VI and CC VIII Operating (the
“Operating Companies”) will be required to use such amounts to repay revolving
loans under their respective credit facilities, in order to enable the Operating
Companies to create or preserve a 5% (or such higher percentage, not to exceed
10%, as may be reasonably determined by the Operating Companies) cushion with
respect to the leverage ratio required for compliance under their respective
credit facilities through March 31, 2004 (after giving effect to the actions
reasonably available to the Operating Companies to cause compliance with
financial covenants under the Operating Company credit facilities).

     The Facility will include a letter of credit subfacility of $100 million;
provided that the aggregate amount of the entire Facility shall not exceed the
Commitment Amount. After such time as 100% of the equity interests in the
Borrower, CCV Holdings, LLC, CC VI Holdings, LLC, and, to the extent permitted
by the lenders under its credit facility, 100% of the equity interests of CCO,
have been contributed to CCH II, LLC (“NewCo”), NewCo will become the borrower
of all subsequent advances under the Facility.



--------------------------------------------------------------------------------



 



-2-

     Vulcan is pleased to advise you of its commitment to provide the entire
amount of the Facility, upon the terms and subject to the conditions set forth
or referred to in this commitment letter (the “Commitment Letter”) and in the
Summary of the Terms of the Facility attached hereto as Exhibit A (the “Term
Sheet”). Vulcan may provide the entire amount of the Facility directly or
indirectly through one or more of its affiliates.

     You hereby represent and covenant that (a) all information other than
financial projections (the “Information”) that has been or will be made
available to Vulcan or Vulcan’s affiliates, representatives and advisors by you
or any of your affiliates, representatives or advisors is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
are made and (b) the financial projections that have been or will be made
available to Vulcan or Vulcan’s affiliates, representatives and advisors by you
or any of your affiliates, representatives or advisors have been or will be
prepared in good faith based upon reasonable assumptions, it being understood
that the projections are subject to significant uncertainties and contingencies,
many of which are beyond your control and that no assurance can be given that
such projections will be realized. You understand that we may use and rely on
the Information and financial projections without independent verification
thereof.

     As consideration for Vulcan’s commitment hereunder, you agree to pay to
Vulcan a Facility Fee equal to 1.5% of the Commitment Amount; provided that (a)
a portion of the Facility Fee in an amount equal to 0.5% of the Commitment
Amount shall be earned upon execution of this Commitment Letter and shall be
payable in equal quarterly installments during a three year period commencing on
the date of this Commitment Letter and (b) the remainder of the Facility Fee in
an amount equal to 1% of the Commitment Amount shall be earned upon execution of
the Definitive Documentation (as defined below) and shall be payable in equal
quarterly installments, commencing on the execution of the Definitive
Documentation and ending on the third anniversary of the date of this Commitment
Letter.

     Vulcan’s commitment hereunder is subject to (a) our not becoming aware
after the date hereof of any information or other matter affecting Charter
Communications, Inc., the Borrower, any of their subsidiaries or the
transactions contemplated hereby which is inconsistent in a material and adverse
manner with any such information or other matter disclosed to us prior to the
date hereof, (b) the negotiation, execution and delivery on or before June 30,
2003 of definitive documentation (the “Definitive Documentation”) with respect
to the Facility reasonably satisfactory to Vulcan and its counsel, (c) there not
being any default or event of default under any of the credit facilities of the
Operating Companies on April 30, 2003 and (d) the other conditions set forth or
referred to in the Term Sheet. The



--------------------------------------------------------------------------------



 



-3-

terms and conditions of Vulcan’s commitment hereunder and of the Facility are
not limited to those set forth herein and in the Term Sheet; provided that
Vulcan acknowledges and agrees that any additional terms and conditions required
by Vulcan will be consistent with the terms and conditions set forth in this
Commitment Letter and the Term Sheet. Those matters that are not covered by the
provisions hereof and of the Term Sheet are subject to the approval and
agreement of Vulcan and the Borrower.

     You agree (a) to indemnify and hold harmless Vulcan and its affiliates and
their respective officers, directors, employees, representatives, advisors and
agents (each, an “indemnified person”) from and against any and all losses,
claims, damages and liabilities to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the
Facility, the use of the proceeds thereof or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, and to
reimburse each indemnified person upon demand for any legal or other expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
(1) they are found by a final, non-appealable judgment of a court to arise from
the willful misconduct or gross negligence of such indemnified person, or
(2) they relate to the duties owed by an indemnified person or any of its
affiliates as a director or stockholder of Charter Communications, Inc.,
including any claims that arise out of claims that the transactions contemplated
by this Commitment Letter and the Term Sheet involve transactions with an
interested director, and (b) to reimburse Vulcan and its affiliates on demand
for all reasonable out-of-pocket expenses (including reasonable fees, charges
and disbursements of counsel) incurred in connection with the Facility and any
related documentation (including this Commitment Letter, the Term Sheet, and the
Definitive Documentation) or the administration, amendment, modification or
waiver thereof; provided that expenses to be reimbursed pursuant to this clause
(b) incurred through the date of execution of the Definitive Documentation shall
not exceed $1,000,000. No indemnified person shall be liable for any damages
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission systems
or for any special, indirect, consequential or punitive damages in connection
with the Facilities.

     This Commitment Letter shall not be assignable by you, other than to NewCo,
without the prior written consent of Vulcan (and any purported assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and Vulcan. Any provision of this Commitment Letter which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without



--------------------------------------------------------------------------------



 



-4-

invalidating the remaining provisions of this Commitment Letter or affecting the
validity or enforceability of such provision in any other jurisdiction. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter is the only agreement that has been
entered into among us with respect to the Facility and sets forth the entire
understanding of the parties with respect thereto.

     This Commitment Letter shall be governed by, and construed in accordance
with, the laws of the State of New York. To the fullest extent permitted by
applicable law, each of the parties hereto hereby irrevocably submits to the
nonexclusive jurisdiction of any New York State court or Federal court sitting
in the Borough of Manhattan in New York City in respect of any suit, action or
proceeding arising out of or relating to the provisions of this Commitment
Letter or the making of the commitment and irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court. Each of the parties hereto waives to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
the laying of the venue of any such suit, action or proceeding brought in any
such court, any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum and any right to trial by
jury in any such suit, action or proceeding. Service of any process, summons,
notice or document by registered mail addressed to either party shall be
effective service of process against such party for any suit, action or
proceeding brought in any court.

     The compensation, reimbursement and indemnification provisions contained
herein shall remain in full force and effect regardless of whether Definitive
Documentation shall be executed and notwithstanding the termination of this
Commitment Letter or Vulcan’s commitment hereunder.

     This Commitment Letter is delivered to you on the understanding that
neither this Commitment Letter nor the Term Sheet nor any of their terms or
substance shall be disclosed, directly or indirectly, to any other person except
(a) to your officers, agents, auditors and advisors who are directly involved in
the consideration of this matter, (b) to your lenders if required by them (in
which case you agree to consult with us prior to such disclosure), or (c) as may
be compelled in a judicial or administrative proceeding or as otherwise required
by law (in which case you agree to inform us prior to such disclosure).
Notwithstanding the foregoing, the parties (and each employee, representative,
or other agent of the parties) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Facility,
provided, however, that no party (and no employee, representative, or other
agent thereof) shall, except as otherwise permitted herein, disclose any
information that is not necessary to understanding the tax treatment and tax
structure of the



--------------------------------------------------------------------------------



 



-5-

Facility (including any information to the extent that such disclosure could
result in a violation of any federal or state securities law).

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 



-6-

          If the foregoing correctly sets forth our agreement, please indicate
your acceptance of the terms hereof and of the Term Sheet by returning to us an
executed counterpart hereof not later than 5:00 p.m., New York City time, on
April 18, 2003. Vulcan’s commitment will expire at such time in the event Vulcan
has not received such executed counterparts in accordance with the immediately
preceding sentence, along with payment of the initial installment of the
Facility Fee.

              Very truly yours,               VULCAN INC.               By:    
       

--------------------------------------------------------------------------------

        Name:         Title:



--------------------------------------------------------------------------------



 



 

Accepted and agreed to as of
the date first written above by:

CHARTER COMMUNICATIONS VII, LLC

          By:   /s/ Curtis S. Shaw        

--------------------------------------------------------------------------------

        Name: Curtis S. Shaw         Title: Senior Vice President    

 